As filed with the U.S. Securities and Exchange Commission on August 21, 2012 File No. 333-53450 File No. 811-10267 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 29 [ X ] AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 30 [ X ] GPS FUNDS I (Exact Name of Registrant as Specified in Charter) 2300 Contra Costa Boulevard, Suite 425 Pleasant Hill, CA 94523-3967 (Address of Principal Executive Offices) (Zip Code) (Registrant’s Telephone Numbers, Including Area Code) (800) 664-5345 Carrie Hansen 2300 Contra Costa Boulevard, Suite 425 Pleasant Hill, CA 94523-3967 (Name and Address of Agent for Service) Please send copies of all communications to: Michael P. O’Hare, Esq. Stradley, Ronon, Stevens & Young LLP 2005 Market Street, Suite 2600 Philadelphia, PA19103 It is proposed that this filing will become effective (check appropriate box): [ X ] immediately upon filing pursuant to paragraph (b) [ ] On (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This Post-Effective Amendment (“PEA”) No. 29 to the Trust’s Registration Statement on FormN-1A hereby incorporates PartsA, B and C from the Trust’s PEANo.28 on FormN-1A filed July31,2012.This PEANo.29 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEANo.28 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (the “Securities Act”), and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this registration statement under Rule 485(b) under the Securities Act and has duly caused this Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of Pleasant Hill, and State of California, on August21,2012. GPS FUNDS I By: /s/ Carrie E. Hansen Carrie E. Hansen, President Pursuant to the requirements of the Securities Act, this registration statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date Ronald D. Cordes* Trustee and Chairperson August 21, 2012 Ronald D. Cordes William J. Klipp* Independent Trustee August 21, 2012 William J. Klipp R. Thomas DeBerry* Independent Trustee August 21, 2012 R. Thomas DeBerry Dennis G. Schmal* Independent Trustee August 21, 2012 Dennis G. Schmal /s/ Carrie E. Hansen President August 21, 2012 Carrie E. Hansen /s/ Starr E. Frohlich Vice President and Treasurer August 21, 2012 Starr E. Frohlich *By: /s/ Carrie E. Hansen Carrie E. Hansen Attorney-in-Fact pursuant to Power of Attorney previously filed and incorporated herein by reference. EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
